Spencer, J.,
concurring.
I concur with the majority opinion herein because I do not believe the type of record before us is one on which we can say that the action of the State Board of Equalization and Assessment, hereinafter referred to as Board, was arbitrary and capricious.
The record before us is a reproduction of a tape recording of the proceedings before the Board. Because the recording device was faulty, there is no record for eight of the counties which appeared. Throughout the record, the words “not understandable” appear because the device did not pick up the conversation. I refer to it as conversation for it is no more than unsworn statements because none of those appearing were placed under oath, although the statute contemplates that the secretary of the Board will administer an oath. § 77-503, R. R. S. 1943. Further, the record abounds with statements from persons unknown, identified only by the description “voice.” The appellant Terry Carpenter appeared before the Board and requested it to equalize assessments according to law, but offered no evidence of any nature.
The appearances before the Board were in response to a notice sent pursuant to section 77-508, R. R. S. 1943, to the county clerk, assessor, and chairman of the county board of the 93 counties, ordering the county to appear for hearing to show why the assessed valuation of urban and rural real estate should not be increased or decreased in order to equalize the assessments in all counties. The notice stated that particular attention would be focused upon the sales-assessment ratio for 1960, 1961, 1962, and 1963.
I am in complete accord that the sales-assessment ratio as it is prepared and used is not a proper criteria for any purpose. There are too many variables which are not covered and even if it were properly used and fully analyzed it could only be a factor in testing the assessment of the type of property actually sold. I do not *638see how we can reject it and then use it for any purpose, as we would be required to do if we were to sustain appellants’ appeal.
I fully agree it is the duty of the Board to equalize as nearly as possible the assessed value of all classes of real and personal property among the several counties and for that purpose to see that all tangible and real property is assessed at 35 percent of actual value so far as that may be possible. I realize that under present conditions, this is difficult to accomplish. That fact, however, does not relieve the Board of its responsibility. I further observe that there are a few statements in the record which if properly adduced as evidence might raise a question requiring Board action. I am not prepared to hold, however, that the Board is bound by other than competent evidence. In the absence of competent evidence of probative force otherwise, the Board is entitled to indulge the presumption that the public officials involved have conformed to law.
Briefly reviewing the unsworn statements appearing in the record, I make the following observations. There is no record on eight counties. Representatives of 66 counties stated substantially that their counties were assessed as close to 35 percent of actual value as possible. Twelve counties not included in that figure, along with many who are included, are now in the process of having scientific appraisals made in compliance with the Comprehensive Real Estate Appraisal Law. This law will permit the Board to achieve a degree of uniformity of assessments between counties because the act places central supervision and a substantial degree of control with the state Tax Commissioner and the State Board of Equalization and Assessment.
Of the seven others, Gosper County cut its 1962 appraisal 10 percent after a hearing on many complaints, and accepted 90 percent as the actual value. Scotts Bluff and Banner counties used 90 percent of the appraised figures furnished them by the appraisal com*639pany as actual value, with no explanation appearing in the statement. Boone County used 87.1 percent and Greeley County cut its 1962 appraisal by 20 percent. Sioux County used 75 percent of its appraisal figure because the board felt the properties were appraised too high and assessed accordingly. Platte County used the appraisal furnished but assessed at 32 percent for urban and 28 percent for rural property.
These appraisals and all the others referred to in the statements in the record were made previous to the new law. They were made by local committees and several different appraisal companies, and no attempt was made to standardize the criteria used by them. So, ignoring the human factor, there were bound to be variations, as there were, between counties and different appraisal reports. As I see it, at best the appraisal under those conditions was merely an opinion of the committee or company employee as to the actual value to be used by the assessor to help him in determining actual value.
The assessor, as I interpret the law, was expected in each instance to determine the actual value. This was subject to review on objection by the county board of 'equalization. In the absence of some evidence that the values fixed by the assessor were not the actual values, the fact that they are below the figure recommended by the appraiser is not controlling. Merely the statement, therefore, that the Sioux County assessor set the value at 75 percent of the value fixed by an appraisal firm does not shift the burden to Sioux County to prove that figure to be the correct one. The burden is the other way. Under the new law, powers are given to the Board to review any changes made by the county boards of equalization in valuations made by any general reappraisal and to make such adjustments as are necessary to see that there is full compliance with the law.